Introduction
This case is being examined in art unit 3649. Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence. 
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.  This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the applicant for patent must sign patent application correspondence being filed with the USPTO.
All documents of a published application can be viewed using Public PAIR which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 5/13/2019 are being examined.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1 line 20 “an integrated plug” should be “the integrated plug”; claims 10 and 12 must end with a period instead of a semicolon; claim 17 line 7 “rotor.” should be “rotor;”, line 8 “a pipe” should be “the pipe”, and line 10 “the alternative set of holes” should be “alternative set of holes”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations is: Claim 10 line 19, “means of mechanical retention”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the storage section” and “the lower dispensing section” in line 11, there is insufficient antecedent basis for these limitations.  It appears “the storage section” should be “the storage housing” and “the lower dispensing section” should be “the dispensing tip”.
Claims 3 and 17 recite “the dispensing mechanism can have different tip sizes for controlling the dispensed amount and rate”, it is unclear what this claim requires.  It is unclear if the dispensing mechanism does have different size tips or if “can” is an optional limitation.  It is further unclear how the dispesning mechanism would have different tip sizes, does this require the dispensing tip to change the size of the hole?
Claims 7, 8, and 9 recite the limitation "dispensing mechanism".  It is unclear if this is a new element or if “the dispensing mechanism” should be “the dispensing tip” or 
Claim 8 recites the limitation "the conical chamber" in 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is supposed to be a previously claimed element or “a conical chamber”.
Claim 10 recites “the lower dispensing section” in lines 15 and 17, there is insufficient antecedent basis for these limitations.  It appears “the lower dispensing section” should be “the dispensing tip”.
Claim 10 recites “other means of mechanical retention” in line 19.  It is unclear what the bounds of other means of mechanical retention are.  The specification is silent on structure associated with “other means of mechanical retention”.
Claim 18 recites “the storage section” in line 18, there is insufficient antecedent basis for these limitations.  It appears “the lower dispensing section” should be “the dispensing tip”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Petrossian (US 2018/0271328 A1) in view of Cahoon (US 2,104,413).  
Regarding claims 1 and 5, Petrossian discloses a manually operated portable multi-functional herb grinder (Figures 4 and 15) to grind, store, and vertically dispense dried herbs and other plant materials comprising of a storage container (214) with lid (220); a grinding rotor (211), a grinding stator (208) with integrated storage housing (202), a track plug mechanism (200) and a dispensing tip (tip at end of 202); 
	wherein the storage container removably connects to the top side of the grinding rotor (Figures 15 and 16); 
	wherein the grinding stator with one set of grinding elements and grinding rotor with the reciprocal set of grinding elements are removably connected to each other and can rotate freely bi-directionally in a circular motion when connected (Paragraph 0081 lines 6-14); 
	wherein the grinding stator storage housing catches the ground herb from the grinding stator via holes in the grinding stator (Paragraph 0081 lines 14-17 and Figure 7); 
	wherein the storage section is sealed closed via the lower dispensing section, when in the closed position, and the bottom half of the rotor when connected to the top half of the stator (Figure 16); and

	Petrossian does not disclose wherein the track plug mechanism comprising of a track and integrated plug to facilitate the opening and closing of the dispensing tip as it moves up and down the track; wherein the dispensing tip moves along a circular track of the track plug mechanism when in the open position, allowing it to rotate 360º bi-directionally to vertically dispense the contents of the storage section; wherein the dispensing tip when in the locked and closed position of the track, is sealed closed via an integrated plug on the track plug mechanism that is internal to the grinder or regarding claim 5, wherein the track of the track plug mechanism comprises of helical rails with a mechanical lock at the top of the track to guide movement of the dispensing tip to open and lock the conical chamber with dispensing tip.  However, Cahoon discloses a similar device (material dispensing container, Figures 1-4) that includes a track plug mechanism (Figure 1), wherein the track plug mechanism comprising of a track (22) and integrated plug (27) to facilitate the opening and closing of the dispensing tip as it moves up and down the track (Page 1 lines 17-20); wherein the dispensing tip moves along a circular track (22) of the track plug mechanism when in the open position, allowing it to rotate 360º bi-directionally (Figures 3 and 4) to vertically dispense the contents of the storage section (Page 1 lines 15-20); and wherein the dispensing tip when in the locked and closed position of the track, is sealed closed via an integrated plug on the track plug mechanism that is internal to the grinder (Page 1 lines 15-20), and (claim 5) wherein the track of the track plug mechanism comprises of helical rails (22) with a mechanical lock (28) at the top of the track to guide movement of the 
Regarding claim 4, Petrossian in view of Cahoon discloses all of the limitations of the claims and discloses the plug mechanism incorporates a seal (Cahoon, 32, Page 1 line 55 through Page 2 line 3) but does not disclose the seal is elastomeric.  However, the Examiner takes Official Notice that elastomeric seals are old and well known in the art for the purpose of sealing connections.  It would have been obvious for a person of 
Regarding claim 6, Petrossian discloses wherein the grinding stator and grinding rotor are removably connected by means of magnets (Pargraph 0041 lines 3-6). 
Allowable Subject Matter
Claims 10-16 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action.
Claims 2 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  after an extensive search of the prior art the examiner was unable to find a teaching of details of the track plug mechanism and dispensing tip such as a spring or agitators.  Among the prior art the examiner found teachings of springs and agitators; however, there was no teaching of dispenser specifics to modify Petrossian in view of Cahoon other than to build the invention.  The examiner also found no reason to teach a shaft with an end plug that runs through the center of all sections of the device except .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as related grinding apparatuses.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649